Chief Justice Merour
delivered the opinion of the Court, February 11, 1884.
This contention arises from an agreement to submit all matters of controversy in a pending suit to a referee under the voluntary Arbitration Act of 16th June, 1836. The agreement fails to specify whether the reference is under the third or the sixth section of the Act. The party against *238whom the award is made may file exceptions thereto under either section for plain mistake in matter of fact or matter of law. If, on exceptions so filed to an award, it shall appear that such mistake has been made, the seventh section of the Act makes it lawful for the court to refer the cause back to the same referees for further proceedings. We do not think, however, this is obligatory on the court; but if the award be substantially defective it may be wholly set aside. It was so held on a similar statute in Etler v. Edwards, 4 Watts, 63.
In the present case the award was in favor .of the plaintiff for a sum specified- The defendant filed seven exceptions thereto. Some'of them alleged mistakes of fact, others mistakes of law. Each of them struck at the validity of the whole award. The court sustained the exceptions. There its action stopped. It filed no opinion. It made no order referring the cause back to the same referee, nor did it make any other order.
The effect of the decision of the court was to set aside the report of the referee, but not to direct or authorize any judgment to be entered. It left the cause pending.
Afterwards the prothonatory, without any order from the court, made an entry of “judgment ” as of the day the exceptions were sustained. We cannot treat this as a judgment of the court. It is not only without authority of the court, but is in conflict with the clear intent and purpose of the decision which it did make. On application to the court below the entry will be stricken from the record.
We have hot overlooked the statement made at the end of the “ history of the case ” as to the understanding 'relating to the pleadings, and amendments thereto; but all therein contained is wholly insufficient to establish a judgment in the court below, and therefore there is none for us to either affirm or reverse here.
Writ quashed.